DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendments filed on 12/09/2021. The amendments filed on 12/09/2021 have been entered. Accordingly Claims 1-21 and 23-24 are pending. The previous rejections of claims 1-21 and 23-24 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 12/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 11 and 16 it is unclear if the needle or the fluid movement is being detecting by the optical flow method. The connection between the detection and identify steps is unclear. The claim limitations interchangeably reflects limitations relating to needle motion and fluid motion, it is unclear in certain instances, such as the detect limitation using optical flow limitation which motion is being detected and how the image information is utilized and connects to the subsequent identification step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et. al. (U.S. 20130274608, Oct.17, 2013)(hereinafter, “Takeda”) in view of Kano (U.S. 20170340307, November 30, 2017)(hereinafter, “Kano”), Averkiou et. al. (20160343134, EFD January 21, 2015)(hereinafter, “Averkiou”) and Xu et. al. (“Lung tumor tracking in fluoroscopic video based on optical flow”, Med. Phys., 2008).
Regarding Claim 1, Takeda teaches: An ultrasound imaging system (Figs. 1-3), comprising:
a transducer configured to transmit ultrasound signals to and receive echo signals from a region of interest during a needle injection procedure (Fig. 3, element 22, ultrasound probe, element 22a, transducer, element 24, puncture needle, [0059] [0061-0062]);
a receive circuitry configured to convert the received echo signals into ultrasound image data (Fig. 3, element 203, receiving unit, [0067] and Fig. 4 element 204, image processor [0073]);

and a processor configured to: detect  a motion in two or more of the image frames stored in the buffer memory and identify at least one of the image frames that depicts an injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
Wherein a set of image frames are compared to detect that the motion of a needle has stopped (“If the control unit 208 determines in step S102 that there is no puncture needle 24 in the subject (step S102, N), it executes a scan processing of normal scanning (step S112) so as to generate the biological tissue image data (step S113), and then ends the processing. That is, if the puncture needle 24 is not detected, it does not generate the puncture needle image data and displays the ultrasound image based on the biological tissue image data.” [0139]),
a machine learning algorithm is then used to detect a tip of the needle in the image frames that have been generated (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]; Fig. 6 element 208, control unit, [0085-0086][0139-0140]; “The control 
Takeda does not explicitly state: that a needle is detected to have stopped moving.
	Takeda does not teach: detection using an optical flow method; a region around the needle tip is analyzed using color flow imaging to detect an injection of a fluid from the needle tip for the intended purpose of reducing processing burden of the system to a subset of the image frames in the buffer memory.
	Kano in the field of ultrasound systems and methods teaches puncture needle movement stopping when reaching a blood vessel [0070]. The images are displayed onto two displays, the travel direction and tip information of the needle relative to the needle displayed. 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the needle detection in Takeda to detect that a needle has stopped moving as taught in Kano “…to check relative positions between an insertion target object and the puncture needle.” (Kano, [0004]), before releasing of the injectate.
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco s.p.a., Milan, Italy), an ultrasonic microbubble contrast agent, and one minute ultrasound loops were acquired and saved as the contrast agent flowed through the carotid artery and the microvasculature (neovessels) of the plaque. The ultrasound images can be acquired by B mode imaging which shows the increasing signal intensity from microbubbles which perfuse the plaque. Preferably, the images are acquired by colorflow imaging so that motion of the microbubbles can simultaneously be detected along with signal intensity. Signals exhibiting a high intensity harmonic return together with Doppler-detected motion at the same location are indicative of moving microbubbles at that location. This correlation can be used to distinguish over and reject signal returns from static bright reflectors which are often artifacts. The result is the detection of dynamic contrast agent microflow in the plaque vasculature.” [0003]. Fig. 6, [0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to detect an injection of a fluid using colorflow imaging as taught in Averkiou “…to distinguish over and reject signal returns from static bright reflectors which are often artifacts.” and provide detection result that is of “…dynamic contrast agent microflow in the plaque vasculature.” (Avirkou, [0003]).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection approach in Takeda to be an optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Regarding Claim 2, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches further comprising a first memory coupled to the processor, wherein the processor is configured to save the at least one of the image frames that depicts the injection event in the first memory from the buffer memory into the first memory (Fig. 4, element 203c, sampling memory, [0072-0073]; Fig. 3, element 205, image memory, [0075], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
Regarding Claim 3, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: further comprising a display for displaying the image frames (“The display unit 207 can be a display device such as LCD (liquid crystal display), CRT (cathode-ray tube) display, organic EL (electronic luminescence) display, inorganic EL display and plasma display. The display unit 207 displays the ultrasound image on a display screen according to the image signal output from the DSC 206. The embodiment employs a 15-inch LCD with a white or full-color LED (light-emitting diode) backlight as the display unit 207. The 
wherein the processor is configured to produce a notification on the display that the at least one of the image frames in the buffer memory depicts the injection event (“Next, the control unit 208 creates the puncture video data which enables to reproduce multiple frames of the composite image data obtained between the beginning and end of generating the puncture video data in the form of video where they are displayed one after another in chronological order (step S406).” [0143]).
Regarding Claim 4, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: wherein the processor is configured to include the at least one of image frames that depicts the injection event from the buffer memory into a patient record (“The ultrasound diagnostic imaging apparatus 20 also generates supplementary information of the generated ultrasound image data on the basis of the image capturing order information. The ultrasound diagnostic imaging apparatus 20 may add the supplementary information to the ultrasound image data to generate an image file of a DICOM (digital imaging and communication in medicine) image data which meets the DICOM standard, and may send it to the PACS 30.” [0059]).
Regarding Claim 5, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: wherein the motion is associated with at least one of the needle, the fluid delivered by the needle, and a material removed by the needle, and wherein the processor is further configured to analyze the image frames in the buffer memory using the machine learning algorithm to detect the motion (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle 
Regarding Claim 7, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.

wherein the processor is configured to automatically mark in the buffer memory the at least one of the image frames that likely depicts the injection event for inclusion into a patient record in response to the identifying (“The ultrasound diagnostic imaging apparatus 20 also generates supplementary information of the generated ultrasound image data on the basis of the image capturing order information. The ultrasound diagnostic imaging apparatus 20 may add the supplementary information to the ultrasound image data to generate an image file of a DICOM (digital imaging and communication in medicine) image data which meets the DICOM standard, and may send it to the PACS 30.” [0059]; “…the received signals obtained from the ultrasound reflected on the puncture needle 24 show up as seen in the area A surrounded by the dotted line in FIG. 10A. Thus, there is no specific received signals, and the puncture needle 24 is difficult to detect. On the contrary, if the transmitted ultrasound beam is a plane wave, the ultrasound reflected on the puncture needle 24 forms a plane wave. The receives signals obtained from the reflected ultrasound beams on the puncture needle 24 show up as seen in the area B surrounded by the dotted line in FIG. 10B. As a result, the rectilinear received signals are obtained, and the puncture needle 24 can be detected with such signals.” [0088]).
Regarding Claim 9, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.

Takeda does not explicitly teach: detect motion of the fluid based on the analyzing.
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco s.p.a., Milan, Italy), an ultrasonic microbubble contrast agent, and one minute ultrasound loops were acquired and saved as the contrast agent flowed through the carotid artery and the microvasculature (neovessels) of the plaque. The ultrasound images can be acquired by B mode imaging which shows the increasing signal intensity from microbubbles which perfuse the plaque. Preferably, the images are acquired by colorflow imaging so that motion of the microbubbles can simultaneously be detected along with signal intensity. Signals exhibiting a high intensity harmonic return together with Doppler-detected motion at the same location are indicative of moving microbubbles at that location. This correlation can be used to distinguish over and reject signal returns from static bright reflectors which are often artifacts. The result is the detection of dynamic contrast agent microflow in the plaque vasculature.” [0003]. Fig. 6, [0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to detect the fluid around the needle as taught in Averkiou to provide detection result that is of “…dynamic contrast agent microflow in the plaque vasculature.” (Avirkou, [0003]).
Regarding Claim 10, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: wherein the transducer is configured to transmit the ultrasound signals in two or more pulses: (“The transmission unit 202 supplies the electric driving signal to 
the receive circuitry is configured to convert the echo signals into ultrasound image data (“The receiving unit 203 is a circuit which receives electric received signals from the ultrasound probe 22 through the cable 23 by being controlled by the control unit 208. As shown in FIG. 4, the receiving unit 203 includes, for example, an AMP (amplifier) 203a, an ADC (analog-digital converter) 203b, a sampling memory 203c, a phasing addition unit 203d, a puncture needle position detection unit 203e and a sound velocity calculation unit 203f.” [0067]; “When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle 
Takeda does not explicitly teach: flow information, and the processor is configured to analyze the flow information to detect the motion and wherein the optical flow method is a Lucas-Kanade method or a Horn-Schunck method.
Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection and analysis approach in Takeda to be a Lucas-Kanade optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Regarding Claim 11, An ultrasound system for imaging a region of interest of a subject during a needle injection into the region of interest (Figs. 1-5), comprising:
a transducer configured to transmit ultrasound signals to and receive echo signals from the region of interest (Fig. 3, element 22, ultrasound probe, element 22a, transducer, element 24, puncture needle, [0059] [0061-0062]);

a buffer memory configured to store the image frames (Fig. 3, element 205, image memory, [0075]);
and a processor configured to: detect a motion in two or more of the image frames stored in the buffer memory and identify at least one image frame from the image frames stored in the buffer memory that depicts a needle injection that is associated with the motion (Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
and store the at least one image frame that depicts the needle injection in a first memory for archival purposes (Fig. 4, element 203c, sampling memory, [0072-0073]; Fig. 3, element 205, image memory, [0075]).
Takeda does not explicitly state: that a needle is detected to have stopped moving.
	Takeda does not teach: detection using an optical flow method; a region around the needle tip is analyzed using color flow imaging to detect an injection of a fluid from the needle tip for the intended purpose of reducing processing burden of the system to a subset of the image frames in the buffer memory.
	Kano in the field of ultrasound systems and methods teaches puncture needle movement stopping when reaching a blood vessel [0070]. The images are displayed onto two displays, the travel direction and tip information of the needle relative to the needle displayed. Once the tip of the puncture needle enters the blood vessel the movement is stopped and the fluid medicine or blood is collected, the location and operation performance information is checked with the corresponding displays [0071-0073].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the needle detection in Takeda to detect that a needle has 
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco s.p.a., Milan, Italy), an ultrasonic microbubble contrast agent, and one minute ultrasound loops were acquired and saved as the contrast agent flowed through the carotid artery and the microvasculature (neovessels) of the plaque. The ultrasound images can be acquired by B mode imaging which shows the increasing signal intensity from microbubbles which perfuse the plaque. Preferably, the images are acquired by colorflow imaging so that motion of the microbubbles can simultaneously be detected along with signal intensity. Signals exhibiting a high intensity harmonic return together with Doppler-detected motion at the same location are indicative of moving microbubbles at that location. This correlation can be used to distinguish over and reject signal returns from static bright reflectors which are often artifacts. The result is the detection of dynamic contrast agent microflow in the plaque vasculature.” [0003]. Fig. 6, [0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to detect an injection of a fluid using colorflow imaging as taught in Averkiou “…to distinguish over and reject signal returns from static bright reflectors which are often artifacts.” and provide detection result that is of “…dynamic contrast agent microflow in the plaque vasculature.” (Avirkou, [0003]).
Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).

Regarding Claim 12, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
wherein the processor is further configured to compare the two or more of the first plurality of the image frames stored in the buffer memory until detecting the needle has stopped (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]; Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]; “If the control unit 208 determines in step S102 that there is no puncture needle 24 in the subject (step S102, N), it executes a scan processing of normal scanning (step S112) so as to generate the biological tissue image data (step S113), and then ends the processing. That is, if the puncture needle 24 is not detected, it does not generate the 
Regarding Claim 13, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image frames are stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to analyze the image frames stored in the buffer memory (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
Takeda does not explicitly teach: detect the fluid around the needle used for the needle injection.
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco s.p.a., Milan, Italy), an ultrasonic microbubble contrast agent, and one minute ultrasound loops were acquired and saved as the contrast agent flowed through the carotid artery and the microvasculature (neovessels) of the plaque. The ultrasound images can be acquired by B mode imaging which shows the increasing signal intensity from microbubbles which perfuse the plaque. Preferably, the images are acquired by colorflow imaging so that motion of the microbubbles can simultaneously be detected along with signal intensity. Signals exhibiting a high intensity harmonic return together with Doppler-detected motion at the same location are indicative of moving microbubbles at that location. This correlation can be used to distinguish over and reject signal returns from static bright reflectors which are often artifacts. The result is the detection of dynamic contrast agent microflow in the plaque vasculature.” [0003]. Fig. 6, [0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to detect the fluid around the needle as taught in 
Regarding Claim 14, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image data is stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to identify the image data that depicts a specified injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
and wherein the processor is further configured to analyze the image frames stored in the buffer memory to detect the motion of the needle (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]).
Regarding Claim 15, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image data is stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to identify the image data that 
Takeda does not explicitly teach: wherein the processor is further configured to analyze a flow information associated with the image frames stored in the buffer memory and wherein the optical flow method is a Lucas-Kanade method or a Horn-Schunck method.
Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection and analysis approach in Takeda to be a Lucas-Kanade optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Regarding Claim 16, Examiner notes the limitations of the method are the intended usage of system claim 1.
Takeda teaches:  A method performed by a processor in an ultrasound system (Figs. 3 and 6), the method comprising:
receiving ultrasound signals from a region of interest during a needle injection procedure (Fig. 3, element 22, ultrasound probe, element 22a, transducer, element 24, puncture needle [0061-0062]);
converting the ultrasound signals into image frames of ultrasound data (Fig. 3, element 203, receiving unit, [0067] and Fig. 4 element 204, image processor [0073]);

detecting a motion between two or more of the image frames stored in the buffer memory; identifying one or more of the image frames that depict an injection event of the needle injection procedure that is associated with the motion (Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]).
and saving the one or more of the image frames that depict the injection event in a first memory (Fig. 4, element 203c, sampling memory, [0072-0073]; Fig. 3, element 205, image memory, [0075]).
Takeda does not explicitly state: that a needle is detected to have stopped moving.
	Takeda does not teach: detection using an optical flow method; a region around the needle tip is analyzed using color flow imaging to detect an injection of a fluid from the needle tip for the intended purpose of reducing processing burden of the system to a subset of the image frames in the buffer memory.
	Kano in the field of ultrasound systems and methods teaches puncture needle movement stopping when reaching a blood vessel [0070]. The images are displayed onto two displays, the travel direction and tip information of the needle relative to the needle displayed. Once the tip of the puncture needle enters the blood vessel the movement is stopped and the fluid medicine or blood is collected, the location and operation performance information is checked with the corresponding displays [0071-0073].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the needle detection in Takeda to detect that a needle has stopped moving as taught in Kano “…to check relative positions between an insertion target object and the puncture needle.” (Kano, [0004]), before releasing of the injectate.
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to detect an injection of a fluid using colorflow imaging as taught in Averkiou “…to distinguish over and reject signal returns from static bright reflectors which are often artifacts.” and provide detection result that is of “…dynamic contrast agent microflow in the plaque vasculature.” (Avirkou, [0003]).
Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in sequential frames to of independent objects moving within the frames. A Lucas-Kanade algorithm for motion velocities was used to track the motion in the image frames and a least-square technique was applied to minimize the squared error and obtain the optical flow (Sec. 2. Materials and Methods: 2a Optical flow analysis).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection approach in Takeda to be an optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating 
Regarding Claim 17, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: further comprising inserting at least one of the one or more of the image frames that depict the injection event from the buffer memory into a patient chart (“The ultrasound diagnostic imaging apparatus 20 also generates supplementary information of the generated ultrasound image data on the basis of the image capturing order information. The ultrasound diagnostic imaging apparatus 20 may add the supplementary information to the ultrasound image data to generate an image file of a DICOM (digital imaging and communication in medicine) image data which meets the DICOM standard, and may send it to the PACS 30.” [0059]).
Regarding Claim 18, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: further comprising: comparing the two or more of the image frames stored in the buffer memory to detect the motion using a machine learning algorithm (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which 
Regarding Claim 19, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image frames are stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to identify the image data that depicts a specified injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
Takeda does not explicitly teach: wherein the injection event is a delivery of an injectate to the region of interest, and wherein the method further comprises: analyzing a flow information in the two or more of the image frames from the buffer memory to detect motion of the injectate, wherein the optical flow method is a Lucas-Kande method or a Horn-Schunck method.
Xu in the field of tumor tracking based on optical flow teaches the mathematical implementation of optical flow technique using 2D velocity vector field to quantify the motion in 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection and analysis approach in Takeda to be a Lucas-Kanade optical flow method as taught in Xu to quantify the motion of independent objects in sequential frames by delineating the object of interest in the image/video frames (Xu, Sec. 2. Materials and Methods: 2a Optical flow analysis).
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco s.p.a., Milan, Italy), an ultrasonic microbubble contrast agent, and one minute ultrasound loops were acquired and saved as the contrast agent flowed through the carotid artery and the microvasculature (neovessels) of the plaque. The ultrasound images can be acquired by B mode imaging which shows the increasing signal intensity from microbubbles which perfuse the plaque. Preferably, the images are acquired by colorflow imaging so that motion of the microbubbles can simultaneously be detected along with signal intensity. Signals exhibiting a high intensity harmonic return together with Doppler-detected motion at the same location are indicative of moving microbubbles at that location. This correlation can be used to distinguish over and reject signal returns from static bright reflectors which are often artifacts. The result is the detection of dynamic contrast agent microflow in the plaque vasculature.” [0003]. Fig. 6, [0029].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to deliver an injectate to the region of interest, and wherein identifying the image frames that depict the delivery of the injectate includes analyzing flow information in the image frames for the intended usage of detecting motion of the injectate 
Regarding Claim 21, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches a buffer memory in which the image frames are stored (Fig. 3, element 205, image memory, [0075]) and a processor configured to identify the image data that depicts a specified injection event of the needle injection procedure (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
Takeda does not explicitly teach: wherein the processor is configured to: capture a flow information for a subset of the echo signals; store the flow information and to analyze the flow information to identify the image frames that depicts the injection event based on the detected motion from the buffer memory.
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco s.p.a., Milan, Italy), an ultrasonic microbubble contrast agent, and one minute ultrasound loops were acquired and saved as the contrast agent flowed through the carotid artery and the microvasculature (neovessels) of the plaque. The ultrasound images can be acquired by B mode imaging which shows the increasing signal intensity from microbubbles which perfuse the plaque. Preferably, the images are acquired by colorflow imaging so that motion of the microbubbles can simultaneously be detected along with signal intensity. Signals exhibiting a high intensity harmonic return together with Doppler-detected motion at the same location are indicative of moving microbubbles at that location. This correlation can be used to distinguish over and reject signal returns from static bright reflectors which are often artifacts. The result is the detection of dynamic contrast agent microflow in the plaque vasculature.” [0003]. “After a sequence of image frames has been acquired during contrast agent delivery and stored in the frame memory 42, the user may review the images in the B mode, examples of which are 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to include capturing a flow information for a subset of the echo signals, store and analyze the flow information to identify the image frames that depicts the injection event as taught in Averkiou to provide detection result that is of “…dynamic contrast agent microflow in the plaque vasculature.” (Avirkou, [0003]).
Regarding Claim 23, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda teaches: wherein the processor is configured to: determine a difference between the two or more of the image frames in the buffer memory to detect the motion (Fig. 4, element 203e, puncture needle position detection unit, [0072], Fig. 6 element 208, control unit, [0085-0086][0139-0140][0148]; “When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in 
Regarding Claim 24, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches a processor configured to identify at least one of the image frames that depicts the injection event (Fig. 4, element 203e, puncture needle position detection unit, [0072]).
include the at least one of the image frames for inclusion into a patient record during the needle injection (“The ultrasound diagnostic imaging apparatus 20 also generates supplementary information of the generated ultrasound image data on the basis of the image capturing order information. The ultrasound diagnostic imaging apparatus 20 may add the supplementary information to the ultrasound image data to generate an image file of a DICOM (digital imaging and communication in medicine) image data which meets the DICOM standard, and may send it to the PACS 30.” [0059]).
Takeda does not explicitly teach identifying fluid injection.
Averkiou in the field of ultrasound systems and methods for image acquisition during the delivery of a contrast agent teaches: “The patients were injected with 2 ml of Sonovue (Bracco s.p.a., Milan, Italy), an ultrasonic microbubble contrast agent, and one minute ultrasound loops were acquired and saved as the contrast agent flowed through the carotid artery and the microvasculature (neovessels) of the plaque. The ultrasound images can be acquired by B mode imaging which shows the increasing signal intensity from microbubbles which perfuse the plaque. Preferably, the images are acquired by colorflow imaging so that motion of the microbubbles can simultaneously be detected along with signal intensity. Signals exhibiting a high intensity harmonic return together with Doppler-detected motion at the same location are indicative of moving microbubbles at that location. This correlation can be used to distinguish over and reject signal returns from static bright reflectors which are often artifacts. The result is 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to detect an injection of a fluid from the needle as taught in Averkiou to provide detection result that is of “…dynamic contrast agent microflow in the plaque vasculature.” (Avirkou, [0003]).

Claims 6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kano, Avirkou and Xu and Arai et. al. (U.S. 20170196535, EFD May 11, 2015)(hereinafter, “Arai”).
Regarding Claim 6, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda further teaches: and wherein the processor is further configured to analyze the image frames stored in the buffer memory to detect the motion of the needle (“When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject. Specific methods of generating the puncture needle echo information and puncture access information are described below. Based on the generated puncture access information, the puncture needle position detection unit 203e then tells the phasing addition unit 203d the channel which corresponds to the receiving aperture center in the phasing addition in order that it generates the sound ray data which includes the puncture needle image data described below.” [0072]).

Arai in the field of medical systems for puncture needles insertion assistance teaches:  “A target cross section 14 has appeared on the scan plane 12. The probe 10 includes a probe body 10A which is held by a user (such as a medical practitioner or a medical technologist). A puncture adapter 16 is detachably attached to the probe body 10A. The puncture adapter 16 is mounting hardware which guides a puncture needle 18 at a certain distance and angle relative to the probe body 10A. In FIG. 1, the insertion direction, in other words, the insertion path, is represented by a reference numeral 20. In FIG. 1, the insertion path 20 passes through the target cross section 14. The puncture needle 18 is supported by the puncture adapter 16 such that the actual insertion path is within the scan plane 12, in other words, the puncture needle advances on the scan plane 12. The puncture adapter 16 may include a sensor which senses the amount of insertion. The puncture adapter 16 may also include a mechanism to change the insertion angle and the puncture needle supported position. In that case, a sensor may sense the insertion angle and the puncture needle supported position. In the example shown in the drawing, the positional relationship between the probe 10 and the insertion path 20 is always constant. As described below, a sensor may be disposed on the puncture needle 18 itself to sense the positional relationship.” [0054]; “FIG. 4 shows a three-dimensional reference image 72. The three-dimensional reference image 72 may also be referred to as a "body mark." The three-dimensional reference image 72 represents a three-dimensional space inside a living body as a three-dimensional image. As the representing method, a volume rendering method, a surface rendering method, and other methods can be raised. The three-dimensional reference image 72 includes a target (target image) 74 which is a tumor or the like. The three-dimensional reference image 72 further includes a first existing line (first existing insertion path symbol) 76, a second prospective line (second prospective insertion path symbol) 78, and a scan plane mark 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specified injection event in Takeda to be positioned at a target location within the region of interest and the needle approaching the target location within the region of interest as taught in Arai “…to assist insertion of two or more puncture needles… and “…to enable an appropriate and easy setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion.” (Arai, [0017]).
Regarding Claim 8, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda does not explicitly teach: wherein the injection event is the injection taking place within the region of interest.
Arai in the field of medical systems for puncture needles insertion assistance teaches:  “FIG. 2 shows an example of a puncture needle. The depicted puncture needle 18 is a tool to perform high-frequency treatment. FIG. 2 shows an enlarged view of the tip of the puncture needle 18… two or three puncture needles are used simultaneously during treatment to apply a 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specified injection event in Takeda to be an injection taking place within the region of interest as taught in Arai “…to enable an appropriate and easy setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion.” (Arai, [0017]) for accurate application of the injection within the region of interest.
Regarding Claim 20, the combination of references Takeda, Kano, Avirkou and Xu substantially teach the claim limitations as noted above.
Takeda does not explicitly teach: further comprising providing an indication to an operator that at least one of the one or more of the image frames from the buffer memory depicts the injection event.
Arai in the field of medical systems for puncture needles insertion assistance teaches:  “FIG. 2 shows an example of a puncture needle. The depicted puncture needle 18 is a tool to perform high-frequency treatment. FIG. 2 shows an enlarged view of the tip of the puncture needle 18… two or three puncture needles are used simultaneously during treatment to apply a high-frequency cauterization treatment to a target (the target tissue to be treated).” [0071]; “FIG. 3 shows a puncture needle array. Specifically, the drawing shows a view in which three puncture needles (treatment tools) 18A, 18B, 18C are used to treat a target 70. In the depicted 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Takeda to provide an indication to an operator that at least one of the image frames depicts the injection event as taught in Arai “…to enable an appropriate and easy setting of an insertion path of a puncture needle for subsequent insertion relative to a puncture needle after insertion completion.” (Arai, [0017]) for accurate application of the injection within the region of interest.

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/Examiner, Art Unit 3793  

/JONATHAN CWERN/Primary Examiner, Art Unit 3793